                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


LUNA LaTOYA BEY, et al.,                   :
                                           :      Case No. 3:20-cv-00043
           Plaintiffs,                     :
                                           :      District Judge Thomas M. Rose
vs.                                        :      Magistrate Judge Sharon L. Ovington
                                           :
MAGISTRATE KIMBERLY                        :      DECISION AND ENTRY
HARSHBARGER, et al.,                       :
                                           :
           Defendants.                     :

           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #5), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on March 25, 2020 (Doc. #5) is
              ADOPTED in full;

      2.      Plaintiff’s Complaint is DISMISSED without prejudice; and

      3.      The case is TERMINATED on the docket of the Court.


April 9, 2020                                     *s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
